Citation Nr: 1202586	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  07-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral varicose veins of the lower extremities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Appellant served on active duty for training and/or inactive duty for training from July 1980 to April 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Chicago, Illinois, which denied entitlement to service connection for varicose veins of the lower extremities and TDIU.

The Appellant presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge in May 2009.  A transcript of the hearing is associated with the Appellant's claims folder.

In August 2009, the Board remanded these claims to the RO via the Appeals Management Center (AMC) to obtain Social Security Administration (SSA) records.  These records have been obtained and are now associated with the claims file.  However, the appeal must again be remanded to the RO via the AMC in Washington, DC, for additional development.  VA will notify the Appellant if further action is required.


REMAND

The Appellant attributes his varicose veins of the lower extremities to his military service.  Specifically, he argues that his varicose veins pre-existed his military service and he suffered from pain associated with this disorder throughout his basic training. 

VA law and regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

In July 2003, VA's General Counsel issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, when a condition is not noted at entrance into service, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court of Appeals for the Federal Circuit has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant is not required in this circumstance to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.

Conversely, if a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  

Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

The Court has held on multiple occasions that lay statements by a Veteran concerning a pre-existing condition, alone, are insufficient to rebut the presumption of soundness.  See, e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition); see also LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.)

Here, the Appellant's June 1980 entrance examination does not indicate the existence of varicose veins on either lower extremity.  Therefore, it must be presumed that he entered service in 1980 in good health, with no preexisting bilateral varicose veins.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  See also Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009) (holding that the only requirement for the presumption of soundness to apply is that the enlistment or entrance examination have been unremarkable for any pertinent defect or abnormality).  VA therefore has to rebut this presumption of soundness by "clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service."  Wagner, 370 F.3d at 1089.  See also VAOPGCPREC 3-2003 (July 16, 2003). 

During his military service, the Appellant's STRs clearly note complaints of pain associated with his varicose veins beginning in September 1980 and continuing until his discharge in January 1981.  Specifically, an October 1980 STR notes an inability to train due to varicose veins.  The treating physician indicated the Appellant may have severe exercise induced leg pain, requiring bilateral varicose vein stripping in two stages.  Moreover, the November 1980 Medical Board recommended an expedited discharge from service because of this disorder.  However, the Medical Board also indicated this disorder was congenital.  

Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2011).  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990), 55 Fed. Reg. 45711 [a reissue of General Counsel opinion 01-85 (March 5, 1985)]. 

The VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90. 

Here, it must be determined whether the Appellant's disorder is indeed a congenital or developmental defect or a congenital or developmental disease.  If a disease, findings must be made as to whether it was aggravated by his period of active service beyond its natural progression.  If a defect, findings must be made as to whether there are any superimposed diseases or injuries in connection with the congenital defect and if so, whether the superimposed disease or injury is related to the Appellant's period of active service. 

Following service, the Appellant received treatment for his varicose veins beginning in July 1994 and continuing until 2003.  Further, the Appellant was scheduled for a VA compensation examination in January 2005 to determine the nature and etiology of his varicose veins.  The examiner determined that the Veteran's varicose veins pre-existed his military service, but then stated they were, "less likely than not aggravated beyond normal progression or became permanently worse during his military service."  This opinion is insufficient to meet the evidentiary standard for aggravation of a pre-existing disorder in that it does not satisfy the "onerous" and "very demanding" clear-and-unmistakable-evidence standard.  See MacMinagil v. Shineski, No. 09-1536, 2011 WL 1534512 (Vet. App. April 25, 2011), citing Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  

The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

The Appellant has also provided an August 2003 statement from his physician, Dr. R.P., alleging he completely disabled because he cannot stand for any length of time without extreme pain due to his varicose veins.  Therefore, he claims he is entitled to a TDIU on this basis.  Thus, the TIDU claim is inextricably intertwined with his claim for varicose veins and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless all issues have been considered); and see Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together.).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant whether he has received any additional evaluation or treatment for his claimed disorder since 2003.  If he has, and the records are not already on file, obtain them.  If attempts to obtain any identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify the Appellant of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Schedule the Appellant for another VA compensation examiner for a more definitive comment on the etiology of the bilateral varicose veins.  

All necessary diagnostic testing and evaluation should be performed.  The examiner is also asked to review the relevant medical and other evidence in the claims file for the pertinent history, including a complete copy of this remand.  After a review of the record, to include all medical records and lay statements contained therein, the examiner should offer an opinion regarding the following:   

(A) State whether the Veteran's condition constitutes a congenital defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(B) Even if the Veteran's varicose veins are not found to be a congenital disorder, determine whether the varicose veins clearly and unmistakably pre-existed his entry into active duty.  If the examiner determines that the varicose veins did not clearly and unmistakably pre-exist service, s/he need not address the subsequent inquiries under (C) and (D)).  


(C)  Is there clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was aggravated during service? 

Regarding this determination, the examiner is asked to consider the STRs and the November 1980 Medical Board evaluation that the Appellant was not fit for duty as result of this disorder.  

(D) If there was an increase in severity of the varicose veins during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression, including due to the physical training he endured during basic training?    

(E)  If, in the alternative, the examiner determines the bilateral varicose veins disorder did not clearly and unmistakably preexist the Veteran's service, then an opinion is needed as to the likelihood (very likely, as likely as not, or unlikely) this claimed condition had its onset during his service or is otherwise etiologically related to his service and, in particular, to the type of physical activity alleged.  

Note:  If at all possible, the VA examiner should try and provide more definitive comment on this determinative issue of causation with respect to all opinions requested.  If the examiner cannot provide an opinion without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided or apparent upon a review of the record.   

3.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Appellant's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

